Name: COMMISSION REGULATION (EC) No 2233/96 of 22 November 1996 on the issuing of A1 export licences for fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 23 . 11 . 96 EN Official Journal of the European Communities No L 299/5 COMMISSION REGULATION (EC) No 2233/96 of 22 November 1996 on the issuing of Al export licences for fruit and vegetables should be fixed for the issuing of licences for quantities applied for on 18 November 1996 and applications for Al licences submitted later in that application period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EC) No 2196/96 (2) sets the quantities for which Al export licences, other than those requested in the context of food aid, may be issued; Whereas Article 2 of Regulation (EC) No 2190/96 sets the conditions under which special measures may be taken by the Commission with a view to avoiding an overrun of the quantities for which Al licences may be issued; Whereas the Commission has received information which indicates that those quantities, reduced or increased by the quantities referred to in Article 2 (3) of Regulation (EC) No 2190/96, would be exceeded if Al licences were issued without restriction for tomatoes, oranges, lemons and table grapes in response to applications submitted since 18 November 1996; whereas, therefore, a percentage HAS ADOPTED THIS REGULATION: Article 1 Al export licences for tomatoes, oranges, lemons and table grapes for which applications are submitted on 18 November 1996 pursuant to Article 1 of Regulation (EC) No 2196/96 shall be issued at the percentages for quanti ­ ties applied for indicated in the Annex to this Regulation . Applications for Al export licences submitted after 18 November 1996 and before 10 January 1997 for those products shall be rejected . Article 2 This Regulation shall enter into force on 23 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15. 11 . 1996, p . 12 . 2 OJ No L 293, 16. 11 . 1996, p . 7. No L 299/6 IENI Official Journal of the European Communities 23 . 11 . 96 ANNEX Products Percentage of licences issued for quantities applied for Tomatoes 5,59 % Oranges 0,76 % Lemons 0,83 % Table grapes 20,31 %